 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                                No. 2:19-cv-2617-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    J. HOWARD, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge as provided by Eastern District

19   of California local rules.

20                  On May 26, 2021, the Magistrate Judge issued findings and recommendations

21   recommending that Defendants’ motion to dismiss be denied. ECF No. 35. The findings and

22   recommendations were served on the parties and contained notice that the parties may file

23   objections within the time specified therein. Id. No party has filed objections to the findings and

24   recommendations.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge=s conclusions of law are
27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
28   /////
                                                        1
 1   1983). Having carefully reviewed the file, the court finds the findings and recommendations to
 2   be supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.       The findings and recommendations filed on May 26, 2021 (ECF No. 35) are
 5   adopted in full.
 6                  2.       Defendants’ motion to dismiss (ECF No. 25) is DENIED.
 7                  3.       The matter is referred back to the assigned magistrate judge for all further
 8   pretrial proceedings.
 9   DATED: July 8, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
